Citation Nr: 1127379	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral foot disability, to include pes planus with hyperpronation and subsequent hallus valgus and bunions.

4.  Entitlement to a disability evaluation in excess of 10 percent for a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A July 1971 rating decision granted entitlement to service connection for a sacroiliac injury, and assigned a noncompensable disability rating.  This noncompensable evaluation was continued in the April 2007 rating decision.  Additionally, the April 2007 rating decision denied entitlement to service connection for a right knee disability, a left knee disability, and a bilateral foot disability.

The Veteran's notice of disagreement (NOD) with each of these decisions was received in May 2007.  In January 2008, the RO issued a statement of the case again continuing the noncompensable evaluation for his sacroiliac injury and denying service connection for a right knee disability, a left knee disability, and a bilateral foot disability.  He timely perfected his appeal of the rating later in January 2008.

In April 2009, the RO issued a rating decision increasing the Veteran's noncompensable evaluation for his sacroiliac injury to 10 percent, effective the date of the Veteran's increased rating claim.  Because this increase does not represent the maximum rating available, the issue with respect to this disability remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case continuing the 10 percent evaluation for the Veteran's sacroiliac injury was simultaneously was issued by the RO.  Further, service connection for a right knee disability, a left knee disability, and a bilateral foot disability once again was denied therein.

The Board has recharacterized the issue regarding the Veteran's sacroiliac injury as one concerning a service-connected low back disability for the sake of simplicity and clarity.  Such recharacterization is supported by the evidence of record, which is discussed below.

Rice Consideration

The Board notes that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  However, the record before the Board does not contain any indication that a claim for a TDIU was expressly raised by the Veteran or reasonably raised by the record.  

The Board notes that the issues of entitlement to service connection for right and left leg numbness are pending before the RO, but have not yet been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence does not support a finding that the Veteran's current right knee disability is the result of a disease or injury in active duty service. 

2.  The preponderance of the evidence does not support a finding that the Veteran currently suffers from a left knee disability that is the result of a disease or injury in active duty service.

3.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a bilateral foot disability that is the result of a disease or injury in active duty service.

4.  The evidence of record does not show that the Veteran's low back disability manifests forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, combined thoracolumbar spine range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, any associated objective neurologic abnormality, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A left knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  A bilateral foot disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 4.9 (2010).

4.  The criteria for a disability evaluation in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.

The Veteran was informed via letter dated in October 2006 of the evidence required to establish entitlement to service connection and to a higher evaluation, the evidence not of record necessary to substantiate the service connection issues and higher evaluation issue raised in his claim, and his and VA's respective duties for obtaining evidence.  This letter additionally informed him of how VA determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  

A letter dated in May 2008 informed the Veteran of how VA determines disability ratings specifically for spine disabilities, which again was noted to include consideration of the impact on employment, and reinformed him of how VA determines effective dates.

Given these letters, the Board finds that VA's duty to notify has been more than satisfied.  All notice elements were fully addressed by the October 2006 letter.  This letter was timely, as it was dated prior to the initial adjudication by the RO in April 2007.  The May 2008 letter therefore went beyond what is required by repeating information regarding one notice element and providing particularized rather than generic information regarding another notice element.

The Veteran finally has not alleged, and the Board has not found, that he suffered any prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran's service treatment records were requested by VA when he filed his original service connection claim regarding his low back disability in April 1971.  A month later, the United States Navy responded by providing "the entire naval service medical record on file."  Included were records predominantly from the USS Shangri-La, aboard which he was stationed but also records from naval facilities in Orlando, Florida.

VA also requested and obtained the Veteran's VA treatment records.  Further requested and obtained were his Social Security Administration (SSA) records, which contained relevant private treatment records.  No private treatment records otherwise have been requested and obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He instead submitted private treatment records to VA on his own behalf.

VA feet and spine examinations were provided to the Veteran in March 2007.  An additional, a VA spine examination was afforded to him in March 2009.  The examiner who conducted the 2007 VA examinations reviewed the claims file.  Although the examiner who conducted the 2009 examination did not review the claims file, the Veteran gave an accurate history regarding his low back disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  

He also was interviewed thoroughly regarding his relevant symptomatology at all of his VA examinations.  After receiving this information, each examiner conducted a thorough physical assessment and relevant diagnostic testing.  The examiner who conducted the former examinations also rendered an opinion as to whether the Veteran's claimed bilateral foot disability was related to his service.  Each examiner fully documented all of the above actions in detail in an examination report.  Accordingly, the Board finds that the examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).  

The Board acknowledges the argument of the Veteran's representative in the May 2011 Appellant's Brief, that the aforementioned VA feet examination was inadequate.  First, it was asserted that there was no discussion of how the diagnosis of a congenital foot condition was reached given that the Veteran is presumed to have been in sound condition upon his entry into service since no such condition was noted at that time.  The Board concedes that the examiner did not discuss this point, yet no deficiency is found.  The examiner diagnosed a foot condition and determined that it was of congenital etiology based on medical knowledge, training, and/or experience.  It was not within the examiner's province to address the legal implications of these determinations but rather VA's.  This is done below.  Second, it was asserted that the opinion rendered by the examiner regarding a relationship to service was not supported by a rationale and therefore was a bare conclusion.  The Board concedes that the basis for the opinion is not explained in great detail.  Some explanation is given, however.  It is sufficient given the evidence and circumstances of this case, as discussed below.

It also was asserted by the Veteran's representative in the May 2011 Appellant's Brief that another VA spine examination should be afforded to the Veteran both because the March 2009 VA spine examination was conducted over 2 years ago and because his low back disability is worse than when "originally rated."  A new examination is not required solely because the last examination is a few years old.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  However, a new examination is required when necessary to portray the current state of a service-connected disability.  See Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  It has been held, for example, that a new VA examination was required when two years had passed since the last VA examination and the Veteran contended his disability had increased in severity.  Snuffer v. Gober, 10 Vet. App. 400 (1997)  The Board finds that the facts in Snuffer differ from those presented here.  Whereas the Veteran in Snuffer alleged that his service-connected disability had gotten worse since the last relevant VA examination, here the Veteran has not alleged this to be the case with respect to his service-connected low back disability.  To the extent the Veteran's representative so alleges by indicating that the Veteran's service-connected low back disability is worse than when "originally rated," the Board notes that there is no evidence supporting this allegation.  There indeed is no pertinent evidence of record postdating the March 2009 VA spine examination.

Neither a VA medical examination nor a VA medical opinion has been afforded to the Veteran with respect to his claimed right knee disability or claimed left knee disability.  The Veteran's representative contended that such an examination complete with such opinions was necessary for these claimed disabilities in the May 2011 Appellant's Brief.  In determining whether such medical examination or opinion is necessary under the duty to assist, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

This third factor establishes a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

The Board finds that it is unnecessary to provide the Veteran a VA medical examination or to obtain a VA medical opinion regarding his claimed knee disabilities because most of these factors are not met.  Although he has a current right knee disability, the evidence does not conclusively establish a current left knee disability.  The evidence further does not establish that he suffered an in-service event or injury related to either of his knees.  There additionally is no indication that his current right knee disability or current left knee disability, if such exists, may be associated to his service in any manner.

Other than the aforementioned points, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  The Merits of the Claim

A.  Service Connection

The Veteran seeks service connection for a right knee disability, a left knee disability, and a bilateral foot disability.  He contends that each of these disabilities was incurred during service and has been chronic ever since.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a veteran served 90 days or more and manifested a chronic disease, such as arthritis, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist veterans in establishing direct service connection.  For example, a veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A preexisting injury or disease is presumed to have been aggravated by a veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, 1 Vet. App. at 320; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).
A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Direct service connection may be established for a disease of congenital origin.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

1.  Right and Left Knee Disabilities

Service treatment records do not reveal that the Veteran complained of, sought treatment for, or was diagnosed with any knee problem.  He denied arthritis; bone, joint, or other deformity, and "trick" or locked knee both at his January 1969 entrance examination and at his October 1970 separation examination.  His lower extremities were found to be normal upon clinical evaluation at both of these examinations.

Beginning in August 1996, private treatment records from Dr. R.S. reflect a diagnosis of degenerative joint disease.

A May 1998 private treatment record from Dr. R.S. shows that the Veteran complained of right knee symptoms which began in March 1998.  Right knee pain was diagnosed.

The Veteran indicated on an April 2004 SSA Form submitted as part of his SSA records that he has had arthritis since 1988.

VA treatment records list chondromalacia among the Veteran's active health problems beginning in November 2005.
The Veteran's complaint of knee joint symptoms is revealed in a December 2005 private treatment record from Dr. R.S.

A November 2006 VA treatment record contains the Veteran's complaint of "arthritis all over him" and a diagnosis of chondromalacia of the right knee.

At his March 2007 VA feet and spine examinations, the Veteran reported receipt of SSA disability benefits for numerous disabilities including arthritis.

VA treatment records starting in May 2007 document a diagnosis of osteoarthritis.

When the Veteran perfected his appeal in January 2008, he indicated that he received in-service treatment for his knees at Corry Station Medical Clinic.

The Board finds, based on the above, that entitlement to service connection for a right knee disability as well as entitlement to service connection for a left knee disability is not warranted.  The statutory and regulatory requirements for presumptive service connection for a chronic disease have not been met.  The first Hickson requirement is satisfied with respect to the right knee and unclear with respect to the left knee.  However, the second and third Hickson requirements are not satisfied and continuity of symptomatology pursuant to Savage has not been established for either knee.

There is no indication with respect to the statutory and regulatory requirements for presumptive service connection for a chronic disease that the Veteran manifested arthritis in either of his knees to a compensable degree within one year from the date of his separation from service in October 1970.  Indeed, the record is devoid of evidence from this time period.

With respect to the first Hickson requirement for the right knee, a recent diagnosis of right knee pain is of record.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, the underlying malady of chondromalacia of the right knee also recently was diagnosed.  There accordingly is sufficient evidence that the Veteran has a current right knee disability.

With respect to the first Hickson requirement for the left knee, the weight of the evidence does not conclusively establish that the Veteran has a current diagnosis.  No disability specific to the left knee is noted in the post-service VA treatment records and private treatment records.

Acknowledgement is given to the Veteran's recent complaints of knee joint symptoms and of "arthritis all over him."  It is conceded that knee joint symptoms could refer to the left knee.  It also is conceded that "arthritis all over" could include arthritis of the left knee.  To the extent these complaints regarded the left knee, the Veteran is competent to describe his symptoms because he personally experienced them.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson without specialized medical knowledge, training, and/or experience, he is competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  Knee disabilities inherently are not simple to identify given the numerous bones, tendons, ligaments, and other body parts involved.  It is impossible for the Veteran simply to be reporting a contemporary medical diagnosis of a left knee disability or for his description of his symptoms to be used in support of a later diagnosis of such a disability by a medical professional because there is no indication that such a diagnosis ever has was rendered.  None is found in the service treatment records.  The same is true of the post-service VA and private treatment records, as is noted above.  Accordingly, the Veteran is not competent under Jandreau to state that he has a left knee disability.

Absent any evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The above discussion suggests that this is the case here.  Yet recent diagnoses of degenerative joint disease, chondromalacia, and osteoarthritis not specific to any body part are contained in the post-service VA treatment records and private treatment records.  Similar to above, it is conceded that these diagnoses could refer to the left knee.  The Board thus shall proceed by assuming, for the sake of argument, that they satisfy the first Hickson requirement of a left knee disability.

With respect to the second Hickson requirement, the weight of the evidence does not show that the Veteran experienced any knee problems during service.  His service treatment records are devoid of any indication that he ever complained of, received treatment for, or was diagnosed with such a problem.  The Veteran indeed denied a variety of knee problems at his January 1960 entrance examination.  His lower extremities, which include his knees, were clinically evaluated and found to be normal at that time.  The same denials were made by him and the same normal clinical evaluation of his lower extremities was found at his October 1970 separation examination.  This is highly probative evidence because the separation examination was conducted with the specific purpose of ascertaining the Veteran's physical condition at or near the time of his release.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  

The Board notes that the Veteran indicated, when he perfected his appeal in January 2008, that he received knee treatment at Corry Station Medical Clinic during service.  He is competent to recount such in-service events because he personally experienced them.  See Jandreau, 492 F.3d at 1372, Barr, 21 Vet. App. at 303.  Yet he is not credible in this regard.  The contemporaneous evidence is not supportive.  See Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence had greater probative value than history as reported by the Veteran).  Complete service treatment records have been obtained, as noted above.  None were from Corry Station or from any other medical facility in Pensacola, Florida, where Corry Station is located.  

With respect to the third Hickson requirement, the weight of the evidence does not show that either the Veteran's current right knee disability or current left knee disability, if such exists, is related to his service.  None of his post-service VA or private physicians have even suggested, much less conclusively opined, that such a nexus exists.  Mention of the Veteran's claimed in-service knee treatment is not made in any of the treatment records.  Indeed, there is no mention of his service at all in his post-service treatment records.  

It is clear that the Veteran's believes that his current right knee disability and potential current left knee disability are related to his service.  Such beliefs sometimes suffice to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, this is not the case here.  The question of whether there is a service etiology is medical and complex in nature, especially in light of the complexities of knee disabilities and the multiple diagnoses given.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that, as a layperson, the Veteran possesses such knowledge, training, and/or experience.  Accordingly, he is not competent to render a nexus opinion regarding the medical etiology of his complex current right knee disability or complex potential current left knee disability.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Of further note is that the Veteran's belief that his current right knee disability and potential current left knee disability are related to his service amounts to nothing more than a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

With respect to continuity of symptomatology pursuant to Savage, it already has been determined above that no knee problem was "noted" during service.  The weight of the evidence additionally does not show that the Veteran has experienced persistent right knee or left knee symptoms since service.  SSA records document the Veteran's report of arthritis [not specific yet possibly related to the knee] as far back as 1988.  The post-service VA and private treatment records do not document a diagnosis of any such non-specific but potential knee problem until August 1996.  These records further do not document complaints of a problem specific to the right knee until March 1998 or a diagnosis specific to the right knee until two months later in May 1998.

Acknowledgement is given to the Veteran's assertion that his current right knee disability and potential current left knee disability have been chronic ever since service.  Like above, the Veteran is competent to so assert because he personally experienced symptoms of these disabilities.  See Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303.  The fact that the medical evidence does not support his assertion is not enough to find that he lacks credibility in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet this fact, combined with the following, point to his lack of credibility.  

Emphasis first is placed on the 18 year gap between October 1970 when the Veteran separated from service and 1988 when the first post-service complaint or diagnosis conceivably related to his knees occurred.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds here that this extended period is significant evidence against the Veteran.

The timing of the Veteran's assertion that he has experienced symptoms of his current right knee disability and potential current left knee disability second has not gone unnoticed.  He did not contend this was the case prior to filing his claim, doing so only thereafter.  As such, it appears to have been made in an attempt to secure VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a Veteran's personal interest in receiving monetary benefits may be taken into account); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by, among other things, a showing of interest or bias).

For each of the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, whether presumptive for the chronic disease of arthritis or direct under Hickson or Savage, for a right knee disability and for a left knee disability.  The doctrine of reasonable doubt thus is not applicable, and these issues are denied.

2.  Bilateral Foot Disability

Service treatment records reveal that the Veteran denied foot trouble at his January 1969 entrance examination.  His feet were found to be normal upon clinical evaluation.  In May 1970, he complained that it was hard to stand because both of his feet were swollen and the soles of his feet had been sore for the past day.  The Veteran denied any similar episodes in his past.  Physical evaluation was negative with the exception of tenderness to palpation along the soles and heels of each foot.  No diagnosis was rendered.  At his October 1970 separation examination, the Veteran denied foot trouble.  His feet were found to be normal upon clinical evaluation.

A VA treatment record dated in October 2006 includes the Veteran's report of bilateral foot symptomatology.

Mention of nonpainful bilateral hallux abducto valgus was made in a March 2007 VA treatment record.

As noted above, the Veteran also underwent a VA feet examination in March 2007.  Noted by the examiner at the outset was the May 1970 service treatment record.  It was concluded that the foot symptomatology referenced therein appeared to be "an isolated incident."  The Veteran's complaints of bilateral foot symptomatology then were documented.  After review of X-rays taken in January 2007 and a physical assessment, "bilateral congenital pes planus with hyperpronation and subsequent hallus valgus and bunions with symptomatology" was diagnosed by the examiner.  The examiner then opined that the Veteran's bilateral foot disability was not caused by or related to the isolated in-service foot incident.

A May 2007 VA treatment record reflects the first diagnosis of plantar fasciitis with calcaneal spurs.

In light of the above, the Board finds that entitlement to service connection for a bilateral foot disability is not warranted.  The first and second Hickson requirements are satisfied.  However, the third Hickson requirement is not satisfied, and continuity of symptomatology pursuant to Savage has not been established.

It is undisputed that the Veteran has a current bilateral foot disability in satisfaction of the first Hickson requirement.  Diagnoses of nonpainful bilateral hallux abducto valgus, "bilateral congenital pes planus with hyperpronation and subsequent hallux valgus and bunions with symptomatology," and plantar fasciitis with calcaneal spurs recently have been made.  

It also is undisputed that the Veteran experienced bilateral foot symptomatology during service.  Service treatment records show one incident in May 1970 in which he complained of soreness and swelling in his feet that made it difficult.  Although these records further show that nothing other than tenderness to palpation along the soles and heels of each foot was found then and that no diagnosis was rendered at that time, the incident suffices to fulfill the second Hickson requirement.

The question of whether this aforementioned incident represented in-service incurrence of foot symptomatology or in-service aggravation of pre-existing foot symptomatology is raised by the record.  Specifically, the examiner who conducted the March 2007 VA feet examination made a diagnosis of "bilateral congenital pes planus with hyperpronation and subsequent hallux valgus and bunions with symptomatology."  Congenital means "existing at, and usually before, birth."  See Dorland's Illustrated Medical Dictionary 410 (31st ed. 2007).  Implied from the examiner's diagnosis, then, is his determination that the Veteran's bilateral pes planus with hyperpronation and subsequent hallux valgus and bunions with symptomatology pre-existed his service.


No mention was made by the examiner of whether this condition constituted a congenital disease or a congenital defect.  Further, no other evidence of record exists on this point.  Yet the Board notes that pes planus is another term for flatfoot.  See Dorland's Illustrated Medical Dictionary at 1441.  Bilateral flatfoot, the primary condition contained in the diagnosis at issue, may be assigned a rating of noncompensable, 10 percent, 30 percent, or 50 percent pursuant to VA's Schedule for Rating Disabilities based on the severity of its symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  This suggests that pes planus/flatfoot is not statutory in nature like a congenital defect but rather capable of improving or deteriorating like a congenital disease.  The Board therefore shall presume that it is a congenital disease.  Prejudice to the Veteran does not attach from such a conclusion, as it would if the Board were to reach the opposite conclusion of a congenital defect, because service-connection may be established as usual and because the presumption of soundness applies for a congenital disease.

The presumption of soundness indeed applies in this case because the Veteran was not noted to have pes planus at his January 1969 entrance examination.  In other words, his feet are presumed to have been healthy at that time.  

This presumption has not been rebutted here.  Clear and unmistakable evidence that the Veteran's pes planus was not aggravated by service, the second rebuttal requirement, appears to exist.  Service treatment records indeed do not show a lasting in-service increase in his foot symptomatology.  They instead show that the Veteran denied foot trouble both at his January 1969 entrance examination and at his October 1970 separation examination.  These records further show that his feet were clinically evaluated and found to be normal at both examinations.  As such, the Veteran's feet were in the same condition at the time of his entry into service as they were when he separated therefrom despite the single incident of bilateral foot symptomatology in May 1970.  Yet clear and unmistakable evidence that the Veteran's pes planus pre-existed service does not exist.  The examiner who conducted the March 2007 VA feet examination did opine that this condition is congenital.  However, the pertinent May 1970 service treatment record contains the Veteran's denial of having previous episodes of bilateral foot symptomatology.  The Board concludes in light of this denial and in light of the fact that there is no additional evidence of record regarding this point that the examiner's opinion does not rise to the level of clear and unmistakable evidence.  See Cotant v. Principi, 17 Vet. App. 116 (2003), citing Laposky v. Brown, 4 Vet. App. 331 (1993) (holding that "clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the determination be "undebatable").  The pre-existence of the Veteran's pes planus simply is uncertain given the evidence of record.

From the above, it follows that the May 1970 in-service bilateral foot symptomatology incident represented incurrence rather than aggravation.  The weight of the evidence does not show an association between the Veteran's current bilateral foot disability and his single in-service incident of incurrence of bilateral foot symptomatology.  Nowhere in the post-service evidence was it even suggested, much less conclusively established, that such a nexus exists.  Mention of the bilateral foot symptomatology incurrence incident during service indeed is not made.  Further, the examiner who conducted the March 2007 VA feet examination opined that the Veteran's current bilateral foot disability was not caused by or related to this incident.  Such specifically was described to have been an isolated occurrence.  

Acknowledgement is given to the Veteran's belief that his current bilateral foot disability is related to his in-service incident of bilateral foot symptomatology.  As noted above, such a belief sometimes suffices to establish a causal relationship.  See Davidson, 581 F.3d at 1313.  Yet this is not the case here.  The question of whether there is a service link once again is medical and complex in nature, especially in light of the multiple diagnoses given.  There is no indication that, as a layperson, the Veteran possesses the specialized medical knowledge, training, and/or experience required to provide a competent opinion to answer this question.  See Jones, 12 Vet. App. at 460; Cromley, 7 Vet. App. at 376; Espiritu, 2 Vet. App. at 492.  Of further note is that his belief is simply a conclusory declaration without supporting evidence such as was deemed insufficient to establish causation in the Court's single judge Memorandum Decision of Richardson.  Although lacking in precedential weight, reliance is placed upon the persuasiveness and reasoning of this decision.  See Bethea, 2 Vet. App. at 252.  

With respect to continuity of symptomatology pursuant to Savage, the weight of the evidence does not show that the Veteran has experienced persistent bilateral foot symptoms since service.  The first post-service evidence that he complained of any such symptoms is not documented until October 2006.  It was not until five months later in March 2007, that the first diagnosis of a bilateral foot condition is reflected in the post-service evidence.  

Acknowledgement is given to the Veteran's assertion, which is competent due to his personal experience, that his current bilateral foot disability has been chronic ever since service.  See Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303.  Again, the fact that the aforementioned medical evidence does not support his assertion is not enough to find that he lacks credibility in this regard.  See Buchanan, 451 F.3d at 1331.  His lack of credibility instead is found based on this fact combined with the significant negative evidence in the form of a 36 year gap between October 1970 when the Veteran separated from service and October 2006 when the first post-service complaint or diagnosis related to his feet was documented and the fact that the timing of his assertion occurred after, and not before, he filed his claim in an attempt to secure VA benefits.  See Maxson v. West, 12 Vet. App. at 453, aff'd sub nom. Maxson, 230 F.3d at 1330; Cartright, 2 Vet. App. at 24; Caluza, 7 Vet. App. at 498.

The preponderance of the evidence is against the Veteran's claim of entitlement to direct service connection, whether under Hickson or Savage, for a bilateral foot disability.  The doctrine of reasonable doubt thus is not applicable, and the claim is denied.

B.  Higher Evaluation/Rating

1.  Schedular Consideration

The Veteran contends that his low back disability is more severe than contemplated by his currently assigned 10 percent rating.  

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and a higher disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in any claim for a higher evaluation if distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's service-connected low back disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 concerns lumbosacral or cervical strain.  This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5236 and 5238 to 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is awarded when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, (3) muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or (4) there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or (3) muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A disability evaluation of 40 percent is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent disability rating.  The maximum disability rating of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the Veteran's low back disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months merit a 10 percent disability evaluation under the Formula for Rating IVDS.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent disability rating.  Finally, the maximum 60 percent disability rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Each spinal segment manifesting clearly distinct effects of IVDS is rated separately pursuant to these criteria.  Id., Note (2).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).

At the outset, the Board notes that the effective date of an award of compensation generally cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  The Veteran's increased compensation/higher evaluation claim was received in September 2006.  Evidence dated before September 2005, one year prior, therefore is not within the period for which he can receive increased compensation.  Accordingly, such evidence will not be considered.  No further mention therefore will be made of the private treatment records from Dr. R.S. which predate the September 2005 to present timeframe at issue.

Dr. R.S. noted in a September 2005 letter that the Veteran has degenerative arthritis with constant low back pain.

Private treatment records dated beginning in September 2005 from Dr. R.S. include, in addition to the above diagnosis, diagnoses of low back pain and chronic low back pain.  Further, they include the Veteran's complaints of tenderness along the lumbosacral spine.

VA treatment records reference chronic back pain, low back pain, and/or chronic back pain beginning in November 2005.

Dr. R.S. indicated in a November 2006 letter that he had diagnosed the Veteran with degenerative joint disease.

As noted above, the Veteran underwent a VA spine examination in March 2007.  He reported overall throbbing and aching as well as right lower lumbar discomfort with swelling after strenuous activity.  He denied radiation, weakness, numbness, bladder or bowel incontinence, and doctor-prescribed bedrest or incapacitating episodes within the past year.  He also denied significant flare-ups and indicated that his symptoms were not affected by walking.  With respect to work, the Veteran reported receipt of SSA disability benefits for numerous disabilities including his back.

Physical assessment revealed the following.  The Veteran had normal posture and a slightly broad-based gait.  His toe and heel walking was normal, but his heel-to-toe walking was slightly unsteady.  His back was asymmetric with congenital thoracolumbar scoliosis.  Congenital thoracic flattening also was apparent, but there was no exaggerated kyphosis or lordosis.  No palpable spasms, tenderness, swelling, atrophy, or hypertrophy were found.  Range of motion testing revealed thoracolumbar range of motion from 0 to 90 degrees forward flexion, 0 to 30 degrees extension, 0 to 45 degrees right and left lateral rotation, 0 to 25 degrees right lateral flexion, and 0 to 20 degrees left lateral flexion.  Limitation by difficulty consistent with scoliosis was noted.  Straight leg raising was negative.  Deep tendon reflexes were normal (+2/4) bilaterally for the patella and Achilles.  There was no evidence of radiculopathy or polyneuropathy.  Strength testing to gravity and resistance, as well as sensation to pinprick and light touch, was bilaterally equal and normal.  

The examiner referenced June 2006 X-rays, which showed a normal lumbar spine and unremarkable sacroiliac joints except for metallic foreign bodies likely related to a prior ballistic injury.  Also shown was a S1 bi-subspinous process of developmental condition.  Noting that there were no objective lumbar or sacroiliac findings to support the Veteran's subjective complaints, the examiner diagnosed right soft tissue sacroiliac injury.

In his NOD received in May 2007, the Veteran stated that his back is a constant source of pain and discomfort from muscle spasms and tenderness.  He also stated that his back places significant limitations on his mobility.
When he perfected his appeal in January 2008, the Veteran indicated that his back range of motion is greatly limited by pain and discomfort from muscle spasms and tenderness.  He further indicated that his back places significant limitations on his daily routines.

The Veteran underwent a second VA spine examination in March 2009, as noted above.  He reported pain, weakness, stiffness, weakness, and decreased range of motion which made it difficult to drive for long distances, sit for prolonged periods of time, or lift 20 or more pounds.  He additionally reported that his pain radiates to his right leg and that he has numbness with paresthesia and general weakness in this leg which causes decreased activity such as walking and bending.  The Veteran denied that bedrest had been advised or that he had been incapacitated within the past year.  He noted no impediment to his activities of daily living.

Physical evaluation established the following.  The Veteran was fully ambulatory with a normal gait and normal coordination.  His toe, heel, and heel-to-toe walking were normal.  Romberg's test was negative.  No evidence of muscle atrophy or hypertrophy, scoliosis, or kyphosis was found.  Thoracolumbar range of motion findings were from 0 to 82 degrees forward flexion, 0 to 20 degrees extension, 0 to 45 degrees right and left lateral rotation, 0 to 18 degrees right and left lateral flexion.  Minimal pain was noted during initial range of motion testing, but increased pain was not elicited with three repetitions of such testing.  Repeated testing also did not elicit fatigue, weakness, lack of endurance, or incoordination.  The straight leg raising was normal bilaterally.  Deep tendon reflexes were diminished (+1/4) in all extremities.  All extremities had normal motor function and strength.  Sensation to pinprick, dull and light touch, and vibration was normal in all extremities.  

X-rays showed, and the examiner diagnosed, lumbosacral spine degenerative joint disease without radiculopathy.  



Given the above, the Board finds that entitlement to even the next higher disability evaluation of 20 percent is not warranted for the Veteran's low back disability under the General Rating Formula.  None of the three criteria for such a rating have been met even considering DeLuca and associated regulations where applicable.  

The evidence does not support the Veteran's complaint of having a greatly limited spine range of motion due to pain, discomfort, and tenderness.  Specifically, it does not show that the Veteran has manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees at any point during the appeal period.  Although limitation consistent with congenital thoracolumbar scoliosis was noted, his thoracolumbar forward flexion consistently was full to 90 degrees during repeated range of motion testing conducted at the March 2007 VA spine examination.  He denied having significant flare-ups during which these figures might be decreased.  The Veteran's thoracolumbar forward flexion also consistently was to 82 degrees with only minimal pain and no fatigue, weakness, lack of endurance, or incoordination during repeated range of motion testing conducted at the March 2009 VA spine examination.  

The evidence also does not show that the Veteran has manifested a combined range of motion of the thoracolumbar spine not greater than 120 degrees at any point during the appeal period.  While limitation consistent with congenital thoracolumbar scoliosis was noted at the March 2007 VA spine examination, the sum of his range of flexion (90 degrees), extension (30 degrees), right and left lateral rotation (45 degrees each = 90 degrees), and right and left lateral flexion (25 and 20 degrees = 45 degrees) consistently was 255 degrees upon repeated testing.  He denied having significant flare-ups during which this sum might be decreased.  It is notable that it is greater than the normal combined range of motion of the thoracolumbar spine of 240 degrees.  At the March 2009 VA spine examination, the sum of the Veteran's range of flexion (82 degrees), extension (20 degrees), right and left lateral rotation (45 degrees each = 90 degrees), and right and left lateral flexion (18 degrees each = 36 degrees) consistently was 228 degrees with only minimal pain and no fatigue, weakness, lack of endurance, or incoordination upon repeated testing.  

There finally is no indication of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Absent from the evidence is any mention, whether subject or objective, of guarding.  With respect to muscle spasms, no objective evidence in the form of palpable spasms was found at the March 2007 VA spine examination.  There further was no reference to objective findings of any such spasms at the March 2009 VA spine examination.  Yet the Veteran lodged subjective complaints in his May 2007 NOD and in perfecting his appeal in January 2008.  He is competent to relate such a symptom because it is readily observable.  Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303; Espiritu, 2 Vet. App. at 492.  Whether or not he also is credible in this regard need not be ascertained.  Even if muscle spasms were conclusively established based on the Veteran's competent and credible subjective statements, there has been no finding linking them to abnormal gait or abnormal spinal contour.  His gait was slightly broad-based at the March 2007 VA spine examination, but no cause for this was provided.  The thoracolumbar scoliosis and thoracic flattening noted during this examination were determined to be congenital, and there was no exaggerated kyphosis or lordosis at all.  The Veteran's gait at the March 2009 VA spine examination was deemed to be normal.  No scoliosis or kyphosis was found.  Additionally, no other spinal contour problems were mentioned.

Entitlement to a separate rating is not warranted under the General Rating Formula for any objective neurologic abnormalities associated with the Veteran's low back disability.  His denied bladder and bowel incontinence at the March 2007 VA spine examination.  None of the other evidence suggests any such incontinence or other bladder or bowel impairment.  The Veteran has not complained of any extremity impairment other than pain radiation, numbness with paresthesia, and general weakness with respect to his right leg.  Radiculopathy and polyneuropathy were not found at the March 2007 VA spine examination.  Further, there were no reflex, motor, or sensory defects in any extremity.  Radiculopathy was not shown in X-rays, and motor or sensory defects also were not present at the March 2009 VA spine examination.  Deep tendon reflexes in all extremities were diminished, but no specific neurologic abnormality was diagnosed on this basis.  It additionally was not specifically found that the diminishment was a result of the Veteran's low back disability.
Turning to the Formula for Rating IVDS, no diagnosis of IVDS or any similar back disc syndrome or disease is of record.  Degenerative arthritis and degenerative joint disease are among the diagnoses of record, however.  To the extent that these diagnoses refer to disc problems, no indication exists that the Veteran has experienced any incapacitating episodes, let alone episodes having a total duration of one week or more, as a result of his low back disability.  He denied any such incapacitation or being prescribed bedrest by a physician during the previous year at both the March 2007 VA spine examination as well as the March 2009 VA spine examination.  None of the other evidence references that he ever had acute symptoms necessitating treatment by a physician who prescribed bedrest.  As such, use of the Formula for Rating IVDS would result in a noncompensable rating.  The 10 percent disability rating assigned herein pursuant to the General Rating Formula therefore stand as the higher evaluation.

The Board lastly notes that consideration was given to 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 49, in making each of the above determinations.  Consideration also has been given to whether staged ratings are required pursuant to Francisco v. Brown, 7 Vet. App. at 55, and Hart, 21 Vet. App. at 505.  It follows that such ratings are not warranted given that the above findings that the preponderance of the evidence is against the Veteran's entitlement to a disability evaluation in excess of 10 percent under the General Rating Formula, against his entitlement to a separate disability evaluation for an objective neurologic abnormality under this Formula, and against his entitlement to a higher evaluation than 10 percent under the Formula for Rating IVDS for his low back disability apply during the entire period on appeal.

2.  Extraschedular Consideration

The above determinations continuing the Veteran's 10 percent disability evaluation for his low back disability is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  There further has been no showing from the record that the Veteran's low back disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which together show his level of disability, were evaluated using these criteria and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of the Veteran's disability.  Given that the applicable schedular rating criteria are adequate, the Board finds that he does not manifest an exceptional low back disability picture.

Even if the Board were to concede that the Veteran did manifest such a disability picture, the evidence does not show that he exhibits the related factors of marked interference with employment or frequent periods of hospitalization.  No evidence concerning how his low back disability interferes with employment is of record because he appears not to have been employed but rather to have been in receipt of Social Security disability benefits during the timeframe at issue.  Further, there is no evidence of any, let alone frequent, hospitalizations due to his low back disability.

Referral to the Under Secretary for Benefits or Director of the Compensation and Pension Service for extraschedular consideration is not warranted for each of the above discussed reasons.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.

A disability evaluation in excess of 10 percent for a low back disability is denied.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


